Case: 11-60839     Document: 00511928008         Page: 1     Date Filed: 07/20/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 20, 2012
                                     No. 11–60839
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

JORGE PAULINO CUELLAR ANGEL, also known as Jorge Paulino Angel,

                                                  Petitioner

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A088 839 388


Before SMITH, DeMOSS, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Jorge Paulino Cuellar Angel (Cuellar), a native and citizen of Mexico,
seeks review of a decision by the Board of Immigration Appeals (BIA) that he is
not entitled to withholding of removal under 8 U.S.C. § 1231 or relief under the
Convention Against Torture (CAT). Cuellar asserts that he is eligible for
withholding of removal and relief under the CAT because he is a homosexual
man who will be persecuted and tortured if returned to Mexico.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-60839    Document: 00511928008      Page: 2   Date Filed: 07/20/2012

                                  No. 11–60839

      The BIA’s conclusion that an alien is not eligible for withholding of
removal or relief under the CAT is a factual finding that we review for
substantial evidence. Chen v. Gonzales, 470 F.3d 1131, 1134 (5th Cir. 2006).
“Under the substantial evidence standard, reversal is improper unless we decide
not only that the evidence supports a contrary conclusion, but also that the
evidence compels it.” Id. (internal quotation marks and citation omitted).
      “To be eligible for withholding of removal, an applicant must demonstrate
a ‘clear probability’ of persecution upon return.” Roy v. Ashcroft, 389 F.3d 132,
138 (5th Cir. 2004) (citation omitted). “A clear probability means that it is more
likely than not that the applicant’s life or freedom would be threatened by
persecution on account of either his race, religion, nationality, membership in
a particular social group, or political opinion.” Id.
      Cuellar fails to demonstrate a clear probability that he will be subject to
persecution if returned to Mexico. He provides no evidence that he suffered past
persecution while living in Mexico and admits that he has never been harmed
or threatened by anyone for being a homosexual man. Moreover, his unconfirmed
anecdotal evidence of isolated incidents of violence against his cousins and his
prison-mate in Mexico does not show that it is more likely than not that he will
experience the same violence. See Omondi v. Holder, 332 F. App’x 197, 198 (5th
Cir. 2009). Additionally, Cuellar’s assertion that he may be subject to
persecution by Mexican police is likewise speculative. While the United States
State Department Report (the Report) does note that a homosexual man was
attacked and fired from his job after participating in a gay rights protest and
then beaten by police and raped while in custody, it does not note how
widespread such violence is against homosexual men. The Report also indicates
that homosexual conduct has experienced growing social acceptance in Mexico,
particularly in Mexico City, Cuellar’s home town.
      Ultimately, Cuellar provides no “specific, detailed facts showing a good
reason to fear that he . . . will be singled out for persecution.” Roy, 389 F.3d at

                                         2
   Case: 11-60839    Document: 00511928008     Page: 3    Date Filed: 07/20/2012

                                  No. 11–60839

138 (internal quotation marks and citation omitted). The general societal
discrimination against homosexuals in Mexico that Cuellar points to and that
the Report documents does not rise to the level of persecution. See Eduard v.
Ashcroft, 379 F.3d 182, 187 & n.4 (5th Cir. 2004).
      “To obtain relief under the [CAT], the alien . . . must show a likelihood of
torture upon return to his homeland.” Tamara-Gomez v. Gonzales, 447 F.3d 343,
350 (5th Cir. 2006). First, the alien must show that it is more likely than not he
will be tortured upon return to his homeland, and second, he must show that
there is sufficient state action involved in that torture. Id. at 350–51.
      Cuellar fails to provide evidence that shows that it is more likely than not
he will be tortured if he returns to Mexico. He provides no evidence of past
torture, see id. at 351 n.11, and no evidence that any future torture would be
with the consent or acquiescence of a Mexican public official. See Chen, 470 F.3d
at 1141. Furthermore, there is no evidence of government involvement in the
murders of his cousins and his prison-mate, incidents which Cuellar referenced
at the hearing before the Immigration Judge. The Report, which describes a gay
rights activist being beaten by police and raped while in custody, does not itself
demonstrate that it is more likely than not that Cuellar will be tortured by or
with the acquiescence of the Mexican police because there is no evidence that
such violence against homosexual men is prevalent. See id. at 1140.
      For the foregoing reasons, we find that the BIA’s decision to deny Cuellar
withholding of removal and relief under the CAT is supported by substantial
evidence. See id. at 1134. Cuellar’s petition for review is DENIED.




                                        3